


Exhibit 10.4




NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON EXEXMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  

Original Issue Date:        March 30, 2011

COMMON STOCK PURCHASE WARRANT

To Purchase 4,381,004 Shares of Common Stock of

CORNERWORLD CORPORATION

THIS COMMON STOCK PURCHASE WARRANT (this "Warrant”) certifies that, for value
received, Pacific Specialty Insurance Company, a California corporation, or its
registered assigns (the "Holder"), is entitled, upon the terms and subject to
the conditions hereinafter set forth, at any time on or after the date hereof
(the "Initial Exercise Date"), and on or prior to the close of business on March
30, 2016 (the "Termination Date"), to purchase up to 4,381,004 shares (the
"Warrant Shares") of Common Stock, par value $0.001 per share (the "Common
Stock"), of CornerWorld Corporation, a Nevada corporation (the "Company").  This
Warrant is issued pursuant to that certain Credit Agreement dated March 30, 2011
by and among S Squared, L.L.C., an Illinois limited liability company and
Enversa Companies, LLC, a Texas limited liability company, each of which is,
directly or indirectly, a wholly owned subsidiary of the Company,
Sovereign-Emerald Crest Capital Partners II, LP, a Delaware limited partnership,
Pacific Specialty Insurance Company, a California corporation, and certain
Persons (including the Company) acting as guarantors and named therein (the
“Credit Agreement").   

Section 1.   Definitions.   Capitalized terms used and not otherwise defined
herein shall have the meanings as set forth in the Credit Agreement.  

Section 2.   Exercise.  

(a)         Exercise Price.  The exercise price for all the Warrant Shares under
this Warrant shall be $50.00 in the aggregate, or a pro rata portion thereof
with respect to less than all of the Warrant Shares (the “Exercise Price ”).

(b)        Exercise of Warrant.  Exercise of the purchase rights represented by
this Warrant may be made, in whole or in part, at any time, or from time to
time, on or after the Initial Exercise Date, and on or before the Termination
Date, by delivering to the Company: (i) a duly executed copy of the Notice of
Exercise Form attached hereto as Exhibit A and, (ii) payment of the Exercise
Price for the number of Warrant Shares as to which this Warrant is being
exercised, which may take the form of a “cashless exercise”, as more
particularly described below.  The date on which the last of such items is
delivered to the Company (as determined in accordance with the notice provisions
hereof) is the “Exercise Date”.  Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and this Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Exercise Date.  Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable

--------------------------------------------------------------------------------




hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.

(c)        Cashless Exercise.  In lieu of the payment of the aggregate Exercise
Price, the Holder shall have the right (but not the obligation), to require the
Company to convert this Warrant, in whole or in part, into shares of Common
Stock (the "Cashless Exercise Right").  Upon exercise of the Cashless Exercise
Right, the Company shall deliver to the Holder (without payment of the Exercise
Price) that number of shares determined as follows:

X = Y [(A-B)/A]

where:

X =  the number of Warrant Shares to be issued to the Holder;

Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised;

A = the average of the Common Stock’s Closing Sale Prices (as determined below)
for the five (5) consecutive Trading Days ending on the date immediately
preceding the Exercise Date; and

B = the pro-rata Exercise Price per Warrant Share then in effect at the time of
such exercise.

For the purposes of this Warrant:

“Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the principal securities exchange or trading market
for such security, as reported by Bloomberg Financial Markets, or, if such
exchange or trading market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security reported by Bloomberg Financial Markets, or, if no last trade price is
reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported on the “pink sheets” by Pink Sheets LLC.  If the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Sale Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
 If the Company and the Holder are unable to agree upon the fair market value of
such security, then the Board of Directors of the Company shall use its good
faith judgment to determine the fair market value, in which case, the Board of
Directors’ determination shall be binding upon all parties absent a showing of
bad faith or demonstrable error.  All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

“Trading Day” means any day on which the New York Stock Exchange is open for
business.  

(d)        Mechanics of Exercise.  

i.        Authorization of Warrant Shares.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and the payment of the Exercise Price, be duly
authorized, validly issued, fully paid and

2

--------------------------------------------------------------------------------




nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof.

ii.        Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise, within five Trading Days of the Exercise Date (the "Warrant Share
Delivery Date").   This Warrant shall be deemed to have been exercised on the
Exercise Date.  The Warrant Shares shall be deemed to have been issued, and
Holder or any other Person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the
Exercise Date.

iii.        Delivery of New Warrants Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical to this Warrant.  

iv.        Rescission Rights.  If the Company fails to cause its transfer agent
to transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to Section 2(d)(ii) by the Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise.  

v.        No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  In lieu of any fractional shares that would otherwise be issuable, the
number of Warrant Shares to be issued shall be rounded down to the next whole
number and the Company shall pay Holder in cash the fair market value of such
fractional share (based on the Closing Sale Price).  

vi.        Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder (or Holder’s assigns) for any
issue or transfer tax or other incidental expense in respect of the issuance of
such certificate, all of which taxes and expenses shall be paid by the Company,
and such certificates shall be issued in the name of the Holder or in such name
or names as may be directed by the Holder; provided, however, that in the event
some or all of the certificates for Warrant Shares are to be issued in a name
other than the name of the Holder, this Warrant when surrendered for exercise
shall be accompanied by the Assignment Form attached hereto duly executed by the
Holder; and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental to the issuance
of such Warrant Shares in a name other than Holder.  

vii.        Closing of Books.  The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant
pursuant to the terms hereof.

Section 3.   Certain Adjustments.  

(a)        Stock Dividends and Splits.  If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company

3

--------------------------------------------------------------------------------




upon exercise of this Warrant), (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case, the number of Warrant
Shares shall be increased so that immediately following such event this Warrant
shall be exercisable for the same percentage of the outstanding Common Stock as
it was immediately prior to such event.  Any adjustment made pursuant to this
Section 3(a) shall become effective immediately after the record date in the
case of a dividend or distribution, or the effective date in the case of a
subdivision, combination or re-classification, as applicable.

(b)        Fundamental Transaction.  If, at any time while this Warrant is
outstanding the Company effects or authorizes any: (i) merger or consolidation
of the Company with or into another Person, (ii) sale of all or substantially
all of its assets in one or a series of related transactions, (iii)  tender
offer or exchange offer (whether by the Company or another Person) pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property, or (iv) reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(each, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”).  If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction.  To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
exercise such warrant into Alternate Consideration.  The terms of any agreement
pursuant to which a Fundamental Transaction is affected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 3(b) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.  

(c)        Anti-Dilution.  If the Company, at any time while this Warrant is
outstanding, issues or sells, or is deemed to have issued or sold, Additional
Shares of Common Stock (as defined below) for an Effective Price (as defined
below) less than $0.04 per share, the number of Warrant Shares exercisable under
this Warrant shall be increased to such number of shares as is equal to the
product of: (A) the original number of Warrant Shares, multiplied by (B) the
Warrant Multiplier.

For the purposes of this subsection (c):

“Additional Shares of Common Stock” means any shares of Common Stock issued or
sold by the Company after the Original Issue Date of this Warrant, whether or
not subsequently reacquired or retired by the Company, including, but not
limited to, shares of Common Stock issued (A) for consideration other than cash
pursuant to a bona fide merger, consolidation, acquisition or similar business
combination, (B) in connection with strategic transactions, including licensing,
collaboration or joint venture agreements, or (C) in exchange for the discharge,
conversion, satisfaction or settlement of any Company debt or other liability
(including, but not limited to, indebtedness of the Company created by the
Credit Agreement).

“Conversion Factor” means the quotient of (A) the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such dilutive issuance
or sale (on a fully diluted basis) plus (2) the number of shares of Common Stock
which the aggregate consideration received for the Additional Shares of Common
Stock so issued or sold would have purchased at a price per share equal to
$0.04, divided by (B) the sum of (1) the number of shares of Common Stock
outstanding

4

--------------------------------------------------------------------------------




immediately prior to such dilutive issuance or sale (on a fully diluted basis)
plus (2) the number of shares of Common Stock so issued or sold at the dilutive
price.  

“Effective Price” means the quotient of (A) the total number of Additional
Shares fo Common Stock issued, divided by (B) the aggregate consideration
received in exchange for such issuance.

“Warrant Multiplier” means the quotient of: (A) $0.04, divided by (B) the
product of (1) $0.04 multiplied by (2) the Conversion Factor.

(d)        Calculations.  All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.   

(e)        Notice to Holders.  

i.        Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 3, the Company at its expense will promptly notify the
Holder of the applicable adjustment, compute such adjustment, in good faith, and
in accordance with the terms of this Warrant, and deliver a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities, cash or property
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  

ii.        Notice of Corporate Events.  If the Company (A) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including, without limitation, any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
subsidiary; (B) authorizes, approves or enters into any agreement contemplating,
or solicits stockholder approval for, any Fundamental Transaction; (C)
authorizes the voluntary or involuntary dissolution, liquidation or winding up
of the affairs of the Company; then, in each case, the Company shall give notice
of such fact to the Holder at least twenty (20) calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction.

Section 4.  Warrant Registry and Transfers.

(a)        Warrant Registry.  The Company shall register this Warrant, upon the
records to be maintained by the Company for that purpose (the “Warrant
Registry”), in the name of the Holder, or, as the case may be, any registered
assignee to which this Warrant is permissibly assigned hereunder.

(b)        Transfers.  Subject to compliance with all applicable securities
laws, the Company shall register the transfer of all or any portion of this
Warrant in the Warrant Registry, upon delivery to the Company of (i) this
Warrant; (ii) a completed and duly executed Assignment of Warrant in the form
attached hereto as Exhibit B; (iii) a written statement by transferee certifying
that transferee is an “accredited investor” as defined in Rule 501(A) under the
Securities Act; and (iv) at the Company’s request, an opinion of counsel
reasonably satisfactory to the Company to the effect that the transfer may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws.  Upon
such registration of transfer, a new warrant to purchase Common Stock in
substantially the form of this Warrant (any such new warrant, a “New Warrant”)
evidencing the portion of this Warrant so transferred shall be issued to the
transferee, and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.   

5

--------------------------------------------------------------------------------




(c)         Transfer Restrictions; Warrant Shares By the acceptance hereof, the
Holder agrees that during any period of 30 consecutive Trading Days it shall not
sell on any Trading Market on which the Common Stock is then listed or traded
such number of Warrant Shares as is greater than 20% of the trading volume of
the Common Stock on the principal trading market of the Common Stock during the
immediately preceding 30 Trading Days; provided, that, if, at any time after the
date hereof, the Company agrees with any of its or its Affiliates’ then
executive officers or directors or any Person who then beneficially owns more
than 5.00% of the outstanding Common Stock (any of the foregoing being a
“Significant Stockholder”) to a limitation on the sale of Common Stock that is
less restrictive to such Significant Stockholder than the forgoing restriction
set forth herein with respect to the Holder, the foregoing restriction with
respect to the Holder shall automatically, and without any action by the Company
or the Holder, be deemed to be modified to conform to such less restrictive
limitation, which less restrictive limitation shall remain in effect until such
time, if any, that the Company agrees to a further less restrictive provision
with any Significant Holder. The Company shall notify the Holder not later than
two Trading Days after it has entered into with a Significant Stockholder a
limitation on the sale of Common Stock that is less restrictive to such
Significant Stockholder than the restriction set forth (or deemed to be) set
forth herein with respect to the Holder.

Section 5:  Redemption.

(a)         Redemption by Company:  At any time during the period beginning on
March 30, 2014 and ending on the Termination Date (the “Redemption Period”), the
Company may elect to redeem this Warrant in its entirety and all Warrant Shares
then remaining exercisable pursuant thereto by delivering notice of such
election to Holder (the “Company Election”), and delivering payment to Holder in
an amount equal to the Company Redemption Amount.  Upon delivery of the Company
Election and payment of the Company Redemption Amount, this Warrant, without the
need for any further action on the part of any party, shall be and become void
and of no value, and shall be terminated, removed from the Warrant Registry and
considered no longer outstanding.  The “Company Redemption Amount” shall be an
amount equal the greater of: (i) for each Warrant Share, an amount equal to the
average of the Common Stock’s Closing Sale Prices for the five (5) consecutive
Trading Days ending on the date immediately preceding the Company Election,
provided, that trading volume of the Company’s Common Stock on each of the
preceding five (5) Trading Days was equal to or greater than 0.6% of the
Company’s total Common Stock outstanding during the same period, or (ii) the
product of: (A) the Warrant Redemption EBITDA multiplied by (B) six and one half
(6.5) multiplied by (C) the percentage ownership interest in the Company (on a
fully diluted basis) represented by the Warrant Shares subject to the Company
Election,  provided, that:

i.        notwithstanding any calculation of the Company Election Amount
pursuant to the formula set forth above, under no circumstances shall the amount
payable to Holder pursuant to a Holder Election under this Section 5(a) be less
than $500,000;

ii.        in the event the Company Election Amount pursuant to the formula set
forth above is between $500,000 and $1,000,000, the entire Company Election
Amount shall be paid to Holder in cash; and

iii.        in the event the Company Election Amount pursuant to the formula set
forth above is greater than $1,000,000, an amount equal to $1,000,000 shall be
payable in cash, and with respect to any amount payable to Holder in excess of
$1,000,000, Holder shall have an election as to whether such excess amount is
payable in cash or a number of shares of Common Stock equal to the amount over
$1,000,000, based on the Closing Sale Price at the time the Company Election is
delivered.

(b)        Redemption by Holder:  At any time during the Redemption Period,
Holder may elect to redeem this Warrant in its entirety and all Warrant Shares
then remaining exercisable pursuant thereto by delivering notice of such
election to the Company (the “Holder Election”).  Within thirty (30) days of
receipt of the Holder Election, the Company shall deliver payment to Holder in
an amount equal to the Holder Redemption Amount.  Upon delivery of the Holder
Election and payment of the Company Redemption Amount, this Warrant, without the
need for any further action on the part of any party, shall be and become void
and of no value, and shall be terminated, removed from the Warrant Registry and

6

--------------------------------------------------------------------------------




considered no longer outstanding.  The “Holder Election Amount” shall be an
amount equal to the product of: (A) Warrant Redemption EBITDA multiplied by (B)
five and one half  (5.5) multiplied by (C) the percentage ownership interest in
the Company (on a fully diluted basis) represented by the Warrant Shares subject
to the Holder Election, provided, that:

i.        notwithstanding any calculation of the Holder Election Amount pursuant
to the formula set forth above, under no circumstances shall the amount payable
to Holder pursuant to a Holder Election under this section be less than
$500,000;

ii.        in the event the calculation of the Holder Election Amount pursuant
to the formula set forth above equals an amount greater than $1,000,000, the
amount payable to Holder pursuant to a Holder Election under this section shall
be disbursed as follows:

A.        $1,000,000 in cash; and

B.        a number of shares of Common Stock equal to the amount over
$1,000,000, based on the Closing Sale Price at the time the Holder Election is
delivered;

provided,  further, that in the event the foregoing payment of cash to Holder
pursuant to a Holder Election would result in the Company having a Qualified
Cash balance less than the greater of (i) $500,000, or (ii) 25% of Warrant
Redemption EBITDA, immediately after such payment is made, Holder or its assigns
will finance a portion of the payment on the terms set forth, and as more
particularly described, in Section 2.09 of the Credit Agreement.

For the purposes of this Warrant:

“Warrant Redemption EBITDA” means Consolidated EBITDA (as defined in the Credit
Agreement) of the Company for the trailing twelve (12) month period ending on
the last day of the immediately preceding fiscal quarter for which financing
reports have been delivered.  The parties acknowledge that, in computing Warrant
Redemption EBITDA, Stock-Based Compensation, as defined in the Credit Agreement,
will be limited to $150,000 on a trailing twelve month basis.

Section 6.  Miscellaneous.  

(a)        No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.

(b)        Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of this Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.  

(c)        Action on Non-Trading Days.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Trading Day, then such action may be taken or such right may be
exercised on the next succeeding Trading Day.  

(d)        Authorized Shares.  

The Company covenants that during the period this Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein

7

--------------------------------------------------------------------------------




without violation of any applicable law or regulation, or of any requirements of
any stock exchange or trading market upon which the Common Stock may be listed.
 

Except to the extent waived or consented to by the Holder, the Company shall not
by any action, including, without limitation, amending its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment.  Without limiting the generality of the foregoing, the Company will
(i) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (iii) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.  

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.  The Warrant Shares represent on the date hereof
2.5% of the outstanding Common Stock, calculated on a fully-diluted, as-if
exercised basis.

(e)        Governing Law; Jurisdiction; Waiver of Trial by Jury.  IN ACCORDANCE
WITH SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED EXCLUSIVELY IN THE STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN
THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS WARRANT, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.   COMPANY
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF HOLDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.
 COMPANY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
HOLDER ENTERING INTO THE UNDERLYING CREDIT AGREEMENT AND TRANSACTIONS FROM WHICH
THIS WARRANT ARISES.

8

--------------------------------------------------------------------------------




(f)        Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.  

(g)        Nonwaiver and Expenses.  No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies.  If
the Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any reasonable costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.  

(h)        Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice, Company Election
or Holder Election) shall be in writing and shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in the Credit
Agreement prior to 5:30 P.M., New York City time, on a Trading Day, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in the Credit
Agreement on a day that is not a Trading Day or later than 5:30 P.M., New York
City time, on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service specifying
next business day delivery, or (iv) upon actual receipt by the party to whom
such notice is required to be given, if by hand delivery. The address and
facsimile number of a party for such notices or communications shall be as set
forth in the Credit Agreement unless changed with two (2) Trading Days’ prior
notice.

(i)        Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.  

(j)        Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.  

(k)        Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.  

(l)        Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.  

(m)        Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.  

(n)        Headings.  The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.  

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on the
date first written above.

CORNERWORLD CORPORATION




By: /s/ Scott N. Beck

Scott Beck

Chairman and Chief Executive Officer




10

--------------------------------------------------------------------------------




EXHIBIT A

NOTICE OF EXERCISE

TO: CORNERWORLD CORPORATION

(1)        The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.  

(2)        Payment shall take the form of (check applicable box):

[  ]        lawful money of the United States; or

[  ]        the issuance of ______ shares of Common Stock in accordance the
Cashless Exercise Right   formula set forth in Section 2(c) of the Warrant.     

(3)        Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

_______________________________

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

_______________________________

_______________________________

_______________________________

(4)        Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.  

[SIGNATURE OF HOLDER]

Name of Investing Entity:
____________________________________________________________________

Signature of Authorized Signatory of Investing Entity :
_____________________________________________

Name of Authorized Signatory:
________________________________________________________________

Title of Authorized Signatory:
_________________________________________________________________

Date:
___________________________________________________________________________________

11

--------------------------------------------------------------------------------




EXHIBIT B

ASSIGNMENT OF WARRANT

[To be completed and signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________ (the “Transferee”) the right represented by the within Warrant
to purchase __________________shares of Common Stock of CornerWorld Corporation
(the “Company”) to which the within Warrant relates.  In connection therewith,
the undersigned represents, warrants, covenants and agrees to and with the
Company that:

(a)        the offer and sale of this Warrant contemplated hereby is being made
in compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;




(b)        the undersigned has not offered to sell the Warrant by any form of
general solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;




(c)        the undersigned has reviewed Transferee’s Accredited Investor
Certification delivered herewith, and has no reason to believe it is not true
and accurate; and




(d)        the undersigned understands that the Company may condition the
transfer of the Warrant contemplated hereby upon the delivery to the Company by
the undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

Dated: _____________________

_______________________________________
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)




Address of Transferee:




_______________________________________
_______________________________________
_______________________________________
_______________________________________




In the presence of:




________________________________________

12

--------------------------------------------------------------------------------